lN THE UN|TED STATES DISTR]CT COURT
FOR THE Nl|DDLE DESTRICT OF TENNESSEE
AT NASHV|LLE

ABEDE DAS|LVA,
P|aintiff,
No. 3:18-CV-00640

Judge EIi Richardson
Nlagistrate Judge A|istair Newbern

V.

JEFFREY L. RElNK|NG,

vv'v'vvvv~v

Defendant.

DEFENDANT, JEFFREY L. RE|NKENG’S, ANSWERS
TO PLAIN!TFF’S FlRST SET OF |NTERROGATORIES

Comes now defendant, Jeffrey L. Reinking (“l\/!r. Reinking”)1 by and through counsei,
pursuant to Fed. R. Civ. P. 26 and 33, and does hereby submit his answer to plaintist first
set of interrogatories

GENERAL OBJECTION

lV|r. Reinking objects to the definitions and instructions of plaintist interrogatories to
the extent these definitions and instructions do not conform to the requirements and
obligations of Fed. R. Civ. P. 26 and 33. Furthermorel in answering piaintifi`s |nterrogatories,
l\/lr. Reinking does not adopt the definitions used by plaintiff in any way other than to make
his answers to the corresponding interrogatories

1. P|ease indicate whether any answer that you provided to any of the
Interrogatories propounded upon you in Davidson County Circuit Court Case No.
1801`777_attached hereto as Exhibit A--was false.

RESPONSE:

To best of my knowledge, no answer f provided to any Interrogatory

propounded to me in Davidson County Circuit Court Case No. 1801777 was
faise. l answered each interrogatory to the best of my abi!ity, knowledge, and

ST@A§@U?§_%W€W@MAUM(B`Eitl,ctt}rt§é¥`iPSl-l Filed 12/22/18 Page 1 Of 14 Page|D #: 828

 

based on the best of my recoi|ection at the time the answers were made.

2. if any answer that you provided to any of the interrogatories propounded
upon you in Davidson County Circuit Court Case No. iBC'i??'/’_attached hereto as
Exhibit A_was false1 please indicate each specific question to which you provided a
false response and explain why you answered the question or questions faiseiy.

RESPONSE:

To best of my knowiedge, no answer i provided to any interrogatory

propounded to me in Davidson County Circuit Court Case No. 1801777 was

faise. | answered each interrogatory to the best of my abiiity, knowiedge, and
based on the best of my recollection at the time the answers were made.

3. Piease indicate whether any answer that you provided to any of the
Requests for Production propounded upon you in Davidson County Circuit Court Case
No. 1801777_attached hereto as Exhibit B_was faise.

RESPONSE:

'i'o best of my knowledge, no answer i provided to any of the Requests for

Production propounded to me in Davidson County Circuit Court Case No.

1801777 was false. i answered each Request for Production to the best of

my ability, knowiedge, and based on the best of rny recollection at the time

the answers were made.

4. if any answer that you provided to any of the Requests for Production
propounded upon you in Davidson County Circuit Court Case No. tBC‘|??7--~attached
hereto as Exhibit B_was faise, please indicate each specific question to which you
provided a iaise response and explain why you answered the question or questions
faise|y.

RESPONSE:

To best of my knowiedge, no answer i provided to any of the Requests for

Production propounded to me in Davidson County Circuit Court Case No.
1801777 was false. l answered each Request for Production to the best of

STU&S\@WEPDS“GW®MU“HDF§MW@Sl-l Fi|Ed 12/22/18 Page 2 Oi 14 Page|D #Z 829

 

my ability, knowledge, and based on the best of my recollection at the time
the answers were made.

5. Piease indicate whether any answer that you provided to any of the
Requests for Admission propounded upon you in Davidson County Circuit Court Case
No. iSCi"/??_attached hereto as Exhibits C1 and CZ_was faise.

RESPONSE:

To best of my knowledge, no answer l provided to any of the Requests for

Admission propounded to me in Davidson County Circuit Court Case No.

1801777 was false. l answered each Request for Admission to the best of my

ability, knowledge, and based on the best of my recollection at the time the

answers were made.

6. it any answer that you provided to any of the Requests for Admission
propounded upon you in Davidson County Circuit Court Case No. 1801777-attached
hereto as Exhibits C1 and CZ_was false, please indicate each specific question to
which you provided a faise response and explain why you answered the question or
questions falseiy.

RESPONSE:

To best of my knowledge, no answer | provided to any of the Requests for

Admission propounded to me in Davidson County Circuit Court Case No.

1801777 was false. l answered each Request for Admission to the best of my

ability, knowledge, and based on the best of my recollection at the time the

answers were made.

7. P|ease indicate whether you knew or had reasonable cause to believe that
Travis Reinking did not reside in |i|inois in or around October/Novernber 2017.

RESPONSE:

in OctoberlNovember 2017, l had reason to believe that Travis Reinking

either did not reside in liiinois or intended to leave the illinois without any

intent to return.

8. P|ease indicate whether in or around October/November 2017, you

STO&Q@@PIS“@W@MU"t@EFU§PFWé?iPSl-l Fi|§d 12/22/18 Page 3 Oi 14 Page|D #: 830

 

transferred1 transported, deiivered, or gave Travis Reinking any firearm or firearms that
had been in your gun safe, and if you did, indicate which firearm or firearms you
transferred, transported, delivered, or gave him.

_FM

in or around Octoberil\iovember 2017, Travis Reinking contacted me asking
that firearms he iegai|y owned that were in my gun safe be returned to him.
After Travis Reinking requested his firearms be returned to him, i contacted
a Special Agent with the Federal Bureau of investigation (“FB|”) and a
Sergeant with the Tazewell Cou nty Sheriff’s Office seeking advice regarding
the return of firearms Travis Reinking legally owned to him. Upon the advice
of iaw enforcement officials who indicated that since Travis Reinking’s
illinois Firearm Owner identification (“FOiD”) card was revoked solely
because of lack of residency in illinois, Travis Reinking’s firearms could be
returned to him if it was his intention to only possess them passing through
illinois while exiting iiiinois. Based on this advice, | placed Travis Reinking’s
firearms that were in my gun safe on a tabie for his retrievai, he arrived at my
home, retrieved his firearms from a table, loaded his firearms into his
vehicle, and departed from my home. i do not know specifically which
firearms that were returned to Travis Reinking.

9. i'-"lease indicate whether in or around October/November 2017, Travis
Reinking was able to take possession of firearms that had been in your gun safe because
you opened the gun safe for him.

RESPONSE:

in or around OctoberlNovember 2017, Travis Reinking contacted me asking
that firearms he legally owned that were in my gun safe be returned to him.
After Travis Reinking requested his firearms be returned to him, l contacted
a Special Agent with the FBi and a Sergeant with the Tazewell County
Sheriff’s Office seeking advice regarding the return of firearms Travis
Reinking legally owned to him. Upon the advice of law enforcement officials
who indicated that since Travis Reinking’s illinois FOiD card was revoked
solely because of lack of residency in illinois, Travis Reinking’s firearms
could be returned to him if it was his intention to only possess them passing
through illinois while exiting ||iinois. Based on this advice, l placed Travis
Reinking’s firearms that were in my gun safe on a table for his retrieval, he
arrived at my home, retrieved his firearms from a table, loaded his firearms
into his vehicle, and departed from my home.

Sieaeeief:>re'-ve\i\-reea°¢iij"‘@dttiriiéfifsl-l Fiied 12/22/18 Page 4 or 14 PageiD #: 831

 

10. Piease indicate whether one of the firearms that had been in your gun safe
in or around October/November 204 7 was the rifle that Travis Reinking used to shoot and
kill Akiiah DaSilva in Davidson County, 'i'ennessee.

RESPONSE:

i was not present at the scene where the incident giving rise to this litigation
took piace. As such, l have no personal knowledge as to whether or not one
of the firearms that had been in my gun safe in or around OctoberINovember
2017 was the rifle used to shoot Aki|ah DaSi|va. Because l have no personal
knowledge, l cannot answer in the affirmative or the negative.

1'i. Piease indicate what specific advice, if any, you received that “Travis
Reinking, as a non~resident of illinois, Was not prohibited from possessing a firearm in the
State of lilinois” at the time he took possession of firearms that had been in your gun safe
in or around October/i\iovember 2017.

RESPONSE:

After Travis Reinking requested that firearms - firearms that he legally
owned that were in my gun safe - be returned to him, l contacted the FBl
seeking advice. There, i was given the advice to sell the firearms Travis
Reinking legally owned in my gun safe. l did not do this because: 1) l am not
a licensed dealer authorized to sell firearms legally owned by another; and
2) seiiing firearms legally owned by someone else would be thefticonversion
and couid`have brought criminal andlor civil penalties upon myself.

After speaking with the FBi, l spoke with the Tazewell County Sheriff’s Office.
There, l was advised that because Travis Reinking’s FO|D card had been
revoked solely because of lack of residency in illinois, Travis Reinking’s
firearms couid be returned to him if it was his intention to only possess them
passing through illinois while exiting Iiiinois. Based on this advice and the
fact that Travis Reinking legally owned his firearms, l returned Travis
Reinking his firearms.

12. P|ease indicate the name and address of each person or persons, if any,
who provided you the advice referenced in interrogatory #1 1 and the specific advice given

to you by each person.

ST(?AB@“$PEBiLUN®GGIU"tDUMFiV31-1 Fi|§d 12/22/18 Page 5 Of 14 Page|D #: 832

 

 

RESPDNSE:

Special Agent lillatthew Hoffman, Federal Bu reau of lnvestigation, 211 Fulton,
Suite 710, Peoria, |L 61602. He advised me to sell the firearms Travis
Reinking legally owned in my gun safe. l did not do this because: 1) | am not
a licensed deaier authorized to sell firearms legally owned by another; and
2) selling firearms legaliy owned by someone else would be therconversion
and could have brought criminal andlor civil penalties upon myself.

Sergeant Ryan Tarby, Tazewell County Sheriff’s Office; 101 So. Capitol
Street, Pekin, iL 61554. He advised me that because Travis Reinking’s FOlD
card had been revoked solely because of lack of residency in illinois, Travis
Reinking’s firearms could be returned to him if it was his intention to only
possess them passing through illinois while exiting illinois. Based on this
advice and the fact that Travis Reinking legaliy owned his firearms, l returned
Travis Reinking his firearms.

'i3. Piease indicate whether in or around Octoberfi\iovember 2017, Travis
Reinking Was able to open your gun safe Without your assistance
RESPONSE:

No. To my knowiedge, Travis Reinking did not know where my gun safe was
located.

i4. Piease indicate Whether you have personal knowledge that any assertion,
claim, or contention in any of the police reports attached hereto as Exhibit D is false or
inaccurate, and if so, indicate each assertion, claim, or contention that you claim or
believe is faise or inaccurate

RESPONSE:

Page three (3) of the August 24, 2017 report contains inaccuracies with
respect to alleged specific instructions provided by the Tazewell County
Sheriff’s Office. it states that | was given instruction to keep Travis
Reinking’s firearms locked in my gun safe and away from Travis Reinking. l
was asked by the Tazewell County Sheriff’s Office if l had a gun safe, and l
answered in the affirmativel l was then asked if i could place Travis
Reinking’s firearms in my gun safe, and i answered that i could. Tazewell
County Sheriff’s Office served Travis Reinking with the illinois FOlD
revocation letter at my shop at J&J Cranes. l was asked by the Tazewell
County Sheriff’s Office to transport Travis Reinking’s firearms back to my

ST®ai§e“ei>re'-ve\i\-feea°zid"tidat‘tiriiéhifma Fiied 12/22/18 Page 6 of 14 PageiD #: 833

 

gun safe at my home. i expressed concern with transporting firearms
unsecured, and out of each’s respective case, but Tazewell County Sheriff’s
Office assured me that this was fine. l was never given any express
instruction from the Tazewell County Sheriff’s Office that l was to keep Travis
Reinking’s firearms that he legally owned away from him.

With respect to the iiilay 27, 2016 report, i was not present for any
conversations that took place between Travis Reinking and Tazewell County
ERS as l stood back out of the way at the scene. i have no personal
knowledge of the conversations that took place between Travis Reinking and
Tazewell County ERS. As such, | cannot state whether this report is true,
false, accurate, or inaccurate.

With respect to the June 16, 2017 reports, l was not present for these
purported incidents as, as the report states, i was out of state at the time. l
have no personai knowledge of these purported incidents. l had, with Travis
Reinking’s permission, placed his firearms in my gun safe previously.
However, upon Travis Reinking’s request, l returned these firearms to him
when he relocated from illinois to Coiorado for approximately nine (9)
months. As such, regarding the other statements made in this report, l
cannot state whether these statements are true, false, accurate, or
inaccurate.

With respect to the August 11, 2017 report, l was not present when this
interaction purportedly took piace. | have no personal knowledge of this
interaction. As such, l cannot state whether this report is true, faise,
accurate, or inaccurate.

15. Piease indicate the date or approximate date of each occasion when you
have visited Ten nessee.
RESPONSE:

Objection. This interrogatory is not limited in scope in that it asks for
recollection of each and every in which l have visited Tennessee in my entire
iife. Subject to, and without waiving objection, since April 22, 2018, l have
visited Tennessee numerous times to visit Travis Reinking since he is
currently incarcerated in Tennessee. l cannot state with any sort of
specificity as to the dates or frequency of my visits. Prior to April 22, 2018,
aside from passing through Tennessee while driving from illinois to other
various iocations, l believe, to the best of my knowledge and recollection, l
visited Tennessee approximately four (4) times:

2010 - i attended a Crane School in or around l(ingston, TN. l attended the
class for approximately one (1) week. l believe it was held in a crane

STGA%@$PPSWGSWU"*@WMWP31-1 Fi|§d 12/22/18 Page 7 Of 14 Page|D #: 834

 

 

 

company’s lot called “Barnhart”, but i cannot be 100% certain. iiilr. John
Augustine was the person teaching the class.

SpringiSummer 2017 ~» After considering expanding J&J Cranes into
Tennessee, | visited Tennessee to scout potential business for J&J Cranes
in Nashville, Chattanooga, and Knoxvi|le. | stayed approximately 2"3 days.

SpringiSummer 2017 -- i again visited Nashvi|le against to scout potential
business for J&J Cranes. i stayed approximately 2-3 days.

JanuarylFebruary 2018 - After not hearing from Travis Reinking for several
months, l visited the Knoxville, TN area for 3-4 days searching for Travis
Reinking upon belief that Travis Reinking had relocated to the Knoxvi|le, TN
area. iwas unsuccessful in locating Travis Reinking.

16. Piease indicate whether you purchased anything on any occasion when you
visited Tennessee, and if you did, please indicate each and every thing that you
purchased

RESPONSE:

Objection. This interrogatory is not limited in scope in that it asks for

recollection of every thing | have purchased when | have visited Tennessee

in my entire life. Subject to, and without waiving objection, l have visited

Tennessee numerous times visiting Travis Reinking, who is incarcerated in

Tennessee, since April 22, 2018. Prior to April 22, 2018, l visited Tennessee

sparingiy. l cannot recall each and every thing l have purchased in

Tennessee in my entire life. To the best of my knowledge, the only purchases

l have made on my visits to Tennessee have been related to purchasing food,

iodging, and fuei.

17. Piease indicate whether you are or have ever been a licensed importer,
licensed manufacturer, licensed dealer, or licensed collector of firearmsl

RESPONSE:

No.

18. Piease indicate the name and location of the “weeklong crane operating

ciass” that you attended in the State of Tennessee in approximately 2010 and the address

of the location where you stayed during that week.

37(58‘3'@%9£8“@\9“@@8°4Um@5@@ri’?é¥it331-1 Fi|&d 12/22/18 Page 8 Of 14 Page|D #: 835

 

RESPONSE:

l attended a Crane School in or around Kingston, TN. l attended the class for
approximately one (1) week. l believe it was held in a crane company’s lot
called “Barnhart”, but l cannot be 100% certaln. ililr. John Augustine of
Sul|ivan Training was the person teaching the class. l cannot recall the
specific address where l stayed, but l stayed in a hotel around the area.

19. Piease indicate each and every action you took to enable Travis Reinking
to take possession of any firearm that had been in your gun safe in or about
October/November 2017. For purposes of this interrogatory, “action” inciudes, without
limitation: Entering a combination or using a key to open your gun safe; physically opening
your gun safe; providing Travis Reinking the means to open the gun safe himseif;
physically handing any gun in your gun safe to Travis Reinking; and any other act of any
kind that enabled Travis Reinking to take possession of any firearm that had been located
in your gun safe.

RESPONSE:

in or around OctoberiNovember 2017, Travis Reinking contacted me
requesting to retrieve his firearms that he legally owned that were in my safe.
Before acting in any way, l contacted the FB| and the Tazewell County
Sheriff’s Office asking for advice. The FB| advised me to sell the firearms
Travis Reinking legally owned in my gun safe. l did not do this because: 1) |
am not a licensed dealer authorized to sell firearms legally owned by
another; and 2) selling firearms legally owned by someone else would be
theftlconversion and could have brought criminal andlor civil penalties upon
myself. The Tazewell County Sheriff’s Office advised me that because Travis
Reinking’s FOlD card had been revoked solely because of lack of residency
in illinois, Travis Reinking’s firearms could be returned to him if it was his
intention to only possess them passing through illinois while exiting illinois,
Based on this advice and the fact that Travis Reinking legally owned his
firearms, l returned Travis Reinking his firearms.

Based on the advice of law enforcement, before Travis Reinking arrived at
my home to retrieve firearms he legally owned, l retrieved his firearms that
were in my safe and laid them on a table outside the home for his retrieval.
Travis Reinking then took his firearms, placed them in his truck, and
departed my home. l did not physically hand him any firearm or help him

SU`B\QH@D;ESHD\N®MMD@MTR§W[Ql-l Fii9d 12/22/18 Page 9 Oi 14 PageiD #Z 836

 

load any firearm in his truck.

20. Piease indicate whether you physically handed Travis Reinking any firearm
that had been in your gun safe in or about October/November 2017l and if you did, which
firearm or firearms you handed him.

RESPONSE:

l did not physically hand Travis Reinking any firearm that had been in my
gun safe in or about OctoberiNovember 2017.

21. Piease indicate whether you have ever communicated with any person in
Tennessee related to the subject of purchasing or selling an automobile and if you did,
the name of the person or persons with whom you communicated

RESPONSE:

After April 22, 2018, while in Tennessee visiting Travis Reinking who is
currently incarcerated in Tennessee, the transmission in Volkswagen Passat
was damaged. l communicated with a used car lot about a deep for sale in or
around l\iiurfreesboro, TN as a potential replacement to my Volkswagen
Passat. l do not recall specifically the person with whom | spoke. i did not
purchase it, and l did not visit Tennessee to look at it.

Prior to April 22, 2018, | communicated with insurance Auto Auctions. i do
not recall specifically the person with whom l spoke. | called about a crane
for the sole use of harvesting it for parts. l did not purchase it, and l did not
visit Tennessee to look at it. lilly phone call was only to inquire about the
extent of the damage.

22. Piease indicate whether you provided a positive reference for Travis
Reinking after he applied for a job at Craneworks.

RESPONSE:

Objection as it relates to the word “positive”, which is a subjective term open

for interpretation, as it is vague and ambiguous. Subject to, and without

waiving objection, Upon the request of Casey at Craneworks, l told him

Travis Reinking was a good, safe crane operator.

23. Piease indicate why you “ca||ed a few pawnshops” based in Tennessee in

SC'Y§§"IB:'§_Wi'(€‘i'/BOUBKU'“tMB‘PTiéi;it@?>l-l Fi|é@ 12/22/18 Page 10 Of 14 Page|D #: 837

 

or about April 2018.
RESPONSE:
After April 22, 2018, l found a receipt in Travis Reinking’s apartment in or
around Nashvil|e, 'l'N indicating Travis Reinking had purchased some silver
that was to be picked up. l called this particular shop to ask about the silver
to be picked up, and iwas informed that it had already been picked up.
24. Piease indicate whether you have ever sold or pawned any item or
purchased any item from any pawnshop located in Tennessee,

RESPONSE:

l have not sold or pawned any item or purchased any item from any
pawnshop located in Tennessee.

25. Piease indicate the date of each and every correspondence that you have
had with John Augustine since October 2017.

RESPONSE:

To the extent “correspondence” means written communications, whether

electronic or not, l have had none. lilly communications with liilr. John
Augustine since October 2017 have all been oral over the telephone.

SUYSeif@:'§i_®i'UM@H'@'"lii§’§i§l&ifriéi#i%l-l Fi|®iil 12/22/18 Page 11 Of 14 Page|D #: 838

 

l hereby certify under oath that the foregoing Arisvveie to interrogatories are true
and correct to the best of my knowledge information and belief

/siais*i=/r;ri.= samuels

 

STATE Oii: Il_i_ii‘\ilOiS )

 

", 2018, before me personain appeared
Je'ifrey L. Reinking known to be the person who executed the foregoing Responses to
interrogatories and who after being duly sworn made oath that these Responses to
interrogatories are true to the best of her knowledge information` and beiief.

   

FL\M\ iii \ - Cil,-l

_ NO EAFW PU Bl_iC>
-i_ i

lilly Commission Expires: l fagg ' ' 6 l

  
      

  

n retrieth esa ’=
BRITT¢KNY FAIR
Notary Public, State of lllinois _
l‘v’.iy Commiission l§xpi.res 04.'281'2019

  

     

Rece i Ve(i @a§ej)§é1$ejcv-HQ§4Q ¢ ngujijp_egitgf§l-l Filed 12/22/18 Page 12 of 14 PagelD #: 839

 

 

Respectfui|y submitted,

s/Parks T. Chastain
PARKS T. CHASTA|N
Registration l\io. 13744
DlRECT: (615) 630-7717
(615) 256-8787, Ext. 114
pchastain@bkbiaw.com
CORY R. lilliLl_ER
Registration No. 34770
DiRECT: (615) 630-7745
(615) 256-8787, Ext. t45
cmiiler@bkb|aw.com

 

BREWER, KRAUSE, BROOKS & CHASTA|N, Pl.i..C
545 i\/iainstream ll)rive1 Suite 101
Nashvi|le, TN 37228

JOEL E. BROWN

416 i\/lain Street, Suite 1300
Peoria, ll_ 61602-1133
309-673-4357
jb@joe|ebrown.com

Attorneys for Defendant, Jeffrey i_, Reinking

 

 

SUY§éi'@:l?_®i‘Efl/BUJBB,'@'mMUMSWi%l-l Fi|é@i 12/22/18 Page 13 Of 14 Page|D #: 840

CERT|FICATE OF SERVICE

i hereby certify that on this 20th day of December, 2018, a true and correct copy of
the foregoing Answers to Piaintiff’s First Set of interrogatories was sent eiectronicaily.

Daniei A. Honivitz, Esquire
1803 Broadway, Suite 531
Nashvi|le, TN 37203

Joel E. Brown, Esquire
416 i\/|ain Street, Suite 1300
Peoria, iL 61602-1133

s/ Parks T. Chastain
PARKS T. CHASTAlN

s/ Corv R. lVii||er
CORY R. liillLLER

s/ Joel E. Brown
JOEL E. BROWN

SU:&S@‘@:U§FW@K)GW@‘“*§§l§i€ihl§l?l@l-l Fi|M 12/22/18 Page 14 Of 14 Page|D #: 841

 

 

